IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2008-CA-00416-SCT

FRANK L. SCHMIDT, SR., AND HENRY W.
KINNEY, ET AL.

v.

CATHOLIC DIOCESE OF BILOXI, THOMAS J.
RODI AND DENNIS CARVER


DATE OF JUDGMENT:                          02/27/2008
TRIAL JUDGE:                               HON. THOMAS L. ZEBERT
COURT FROM WHICH APPEALED:                 HARRISON COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANTS:                  VIRGIL G. GILLESPIE
                                           WILLIAM J. BLASS
                                           ERIC D. WOOTEN
                                           HENRY W. KINNEY, PRO SE
ATTORNEYS FOR APPELLEES:                   JULIE JARRELL GRESHAM
                                           STEPHEN J. CARMODY
                                           KEVIN J. NECAISE
NATURE OF THE CASE:                        CIVIL - OTHER
DISPOSITION:                               AFFIRMED IN PART; REVERSED AND
                                           REMANDED IN PART - 09/17/2009
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




       BEFORE WALLER, C.J., LAMAR AND PIERCE, JJ.

       WALLER, CHIEF JUSTICE, FOR THE COURT:

¶1.    One hundred and fifty-seven former parishioners of the St. Paul Catholic Church in

Pass Christian (“Plaintiffs”) filed suit in the Chancery Court of Harrison County against the

Catholic Diocese of Biloxi, Inc., Most Reverend Thomas J. Rodi, as Bishop and President

of the Biloxi Diocese, and Reverend Dennis Carver, individually and as pastor of St. Paul
Church (hereinafter collectively“Church Defendants”). Plaintiffs sought declaratory and

injunctive relief after Bishop Rodi effectively closed the St. Paul Church, which had been

damaged in Hurricane Katrina. Plaintiffs asserted, in part, that Bishop Rodi held the St. Paul

property in trust for the members of the St. Paul Church, that any financial contributions

designated for reconstruction of the church were held in trust for that particular purpose, that

Church Defendants had violated said trusts, and that Father Carver had made

misrepresentations in soliciting donations for the rebuilding efforts.         The chancellor

dismissed Plaintiffs’ claims with prejudice, finding that the court lacked subject matter

jurisdiction based on the church autonomy doctrine of the First Amendment to the United

States Constitution. Plaintiffs now file this appeal.1 We affirm in part, and reverse and

remand in part.

                           FACTS & PROCEDURAL HISTORY

¶2.    The St. Paul Catholic Church was established in 1847 in Pass Christian, by the Roman

Catholic Church. The Roman Catholic Church is a hierarchical church, meaning that local

churches are subordinate members of the general church, which maintains ultimate authority

or control. See Watson v. Jones, 80 U.S. 679, 722-27, 13 Wall. 679, 20 L. Ed. 666 (1872).

The St. Paul campus expanded throughout the years, including the establishment of an

elementary school. According to latest estimates, its congregation numbered approximately

700 members.




       1
           Some of the original plaintiffs did not join this appeal.

                                                2
¶3.    On August 29, 2005, Hurricane Katrina ravaged the Mississippi Gulf Coast. The

storm caused extensive damage to the St. Paul property. St. Paul’s gymnasium and the St.

Paul Catholic Elementary School essentially were destroyed. The actual church building was

also damaged, although the extent of the damage is disputed by the parties. Plaintiffs insist

that the church remains structurally sound, that many of its sacred articles were unharmed,

and that repair costs should be less than $2.5 million. Church Defendants maintain that the

church and its most sacred places were “destroyed in large part.” According to Church

Defendants:

       [T]he altar of God[,] where the miracle of the Eucharist is celebrated[,] was
       damaged[,] and the tabernacle[,] which is the repository where the Holy
       Eucharist . . . is kept, was damaged. A dedicated Catholic Church loses its
       blessing, and thus, is no longer a Catholic Church, if it is destroyed in large
       part. Canon 1212 [of the Code of Canon Law of the Roman Catholic Church]
       states, “Sacred places lose their dedication or blessing if they have been
       destroyed in large part . . . .”

Because of this damage, Church Defendants claim that St. Paul ceased to be a Catholic

church on August 29, 2005.

¶4.    On November 27, 2005, Bishop Rodi issued a decree merging the St. Paul and Our

Lady of Lourdes Parishes to form a new parish called the Holy Family Parish. The decree

stated that the Holy Family Parish would maintain two church edifices, St. Paul Church and

Our Lady of Lourdes Church. The decree also provided that “[i]n accordance with canon

121, Holy Family Parish obtains the goods and patrimonial rights proper to Saint Paul Parish

and Our Lady of Lourdes Parish as well as the obligations with which they were burdened

. . . .” Pursuant to this decree, plans were initiated to rebuild the St. Paul Church, and

donations were solicited and given for that purpose. More than one year later, on March 13,


                                             3
2007, Bishop Rodi issued a second decree announcing that Our Lady of Lourdes would be

the only church in the Holy Family Parish. This decision effectively closed the doors of the

St. Paul Church. According to Father Carver, this decision was made because of a shortage

of priests, and because Our Lady of Lourdes Church, unlike St. Paul, is located in a non-

flood-zone area.

¶5.    The future use of the St. Paul property remains unclear. Plaintiffs assert that Church

Defendants intend to renovate the church and convert it into a community center, a public

monument, or a memorial edifice. Church Defendants, however, claim that no decision has

been reached as to what will be done with the property.

¶6.    A number of St. Paul’s former parishioners, including some of the Plaintiffs in the

subject case, filed a canonical appeal through the Roman Catholic Church’s ecclesiastical

tribunals. On November 30, 2007, the Vatican issued a decree which stated that Bishop Rodi

had acted in accordance with the requirements and procedures set forth under canon law.

¶7.    As the canonical appeal process was pending, on May 1, 2007, Plaintiffs filed a thirty-

five-page complaint in the Harrison County Chancery Court against Church Defendants,

seeking declaratory and injunctive relief, an accounting, and damages. Plaintiffs specified

eleven prayers for relief, which may be summarized as follows:

       1)     Requested adjudication of whether Church Defendants hold the St. Paul
              property in trust for the benefit of Plaintiffs, and whether Church
              Defendants breached such duty by failing to properly maintain the
              church in the aftermath of Hurricane Katrina, and by converting the
              property for a secular use, i.e., a community center, without Plaintiffs’
              consent/approval.

       2)     Requested adjudication of whether insurance proceeds stemming from
              property damage as a result of Hurricane Katrina, and donations made


                                              4
              for the specific purpose of St. Paul’s reconstruction, are held in trust
              and must be used exclusively for rebuilding efforts.

       3)     Requested an accounting from August 29, 2005, of all contributions
              made to St. Paul Church.

       4)     Requested a determination as to whether Father Carver made
              intentional misrepresentations by soliciting donations to rebuild St.
              Paul, while having personal knowledge that the decision not to rebuild
              already had been made.

Plaintiffs further sought an injunction to prevent Church Defendants from converting the St.

Paul property into a community center, or “selling, encumbering, and/or conveying” any

portion of the St. Paul property, without Plaintiffs’ approval.

¶8.    On June 4, 2007, Church Defendants filed their answer and defenses, with a motion

to dismiss for lack of subject matter jurisdiction. In their motion to dismiss, Church

Defendants asserted that the chancery court lacked subject matter jurisdiction based on the

church autonomy doctrine of the First Amendment, which prohibits civil courts from

reviewing internal church disputes that involve matters of church governance, faith, and

doctrine. Kedroff v. St. Nicholas Cathedral, 344 U.S. 94, 116-17, 97 L. Ed. 120, 73 S. Ct.
143 (1952). For support, Church Defendants attached an affidavit from Bishop Rodi, in

which he discussed certain provisions of canon law. On June 15, 2007, this Court entered

an order appointing Judge Thomas L. Zebert as special judge to preside over the matter.

¶9.    On July 20, 2007, Plaintiffs filed a motion to strike Bishop Rodi’s affidavit, or

alternatively, to conduct discovery. Plaintiffs argued that their claim was purely secular in

nature: Church Defendants had violated neutral principles of Mississippi law by seizing

assets held in trust for Plaintiffs’ benefit. They submitted that Bishop Rodi’s affidavit



                                              5
offered no probative value because it focused solely on his ecclesiastical authority to

consolidate the two parishes; a prerogative which they had not questioned. Plaintiffs

characterized Bishop Rodi’s affidavit as “primarily consisting of unsupported conclusory

allegations” that he had complied with canon law. Bishop Rodi had not outlined pertinent

canon law procedure, and had offered no evidence that he had followed such procedure.

Plaintiffs alternatively requested that they be allowed to conduct discovery with regard to

jurisdictional facts.

¶10.   A hearing was held on Plaintiffs’ motion to strike on August 3, 2007. On August 10,

2007, the chancellor issued an order denying Plaintiffs’ motion to strike, but allowing limited

discovery by way of written interrogatories. The chancellor agreed with Plaintiffs that

Bishop Rodi’s affidavit was conclusory and had limited probative value, but he refused to

strike it. The chancellor found that if Church Defendants were going to raise canon law as

a defense, they should be required to prove that they had complied with those rules. The

chancellor thus held that Plaintiffs were entitled to discovery, limited in scope to: (1) the

procedure required under canon law for closing a church; (2) documents reflecting whether

such procedure was followed in the closing of St. Paul; and (3) whether canon law required

church leaders to notify donors who had donated specifically for St. Paul’s rebuilding about

the change in plans. Thereafter, on August 29, 2007, the chancellor entered an order on

discovery issues and a scheduling order. Plaintiffs filed a motion for reconsideration of these

two discovery-related orders, as well as a motion for additional time to respond to Church

Defendants’ motion to dismiss for lack of subject matter jurisdiction. Following a hearing




                                              6
on September 11, 2007, the chancellor extended the time for discovery and granted additional

time for Plaintiffs to respond to Church Defendants’ motion to dismiss.2

¶11.   After conducting a hearing, the chancellor issued a final judgment of dismissal on

March 3, 2008. The chancellor characterized the case as an internal administrative matter

rather than a property dispute, and found that the issues could not be heard without excessive

entanglement with religion. He determined that canon law prescribed a specific procedure

for altering a parish, and that Church Defendants had followed such procedure. Furthermore,

the chancellor found that, even if a trust existed, Plaintiffs lacked standing. In sum, the

chancellor held that the church autonomy doctrine of the First Amendment deprived the court

of subject matter jurisdiction, and he dismissed Plaintiffs’ claims with prejudice.3


       2
       At the beginning of the September 11, 2007, hearing, the chancellor also granted
Henry Kinney’s motion to appear pro se.
       3
          In their brief, Plaintiffs express bewilderment regarding what they interpret as
irreconcilable differences between the chancellor’s August 2007 order and his March 2008
final judgment. In his August 2007 order, the chancellor stated that:

       The issues [Plaintiffs] bring before this Court are purely secular in nature . . .
       . Nowhere in the Complaint is there any demand for the [Church Defendants]
       to reopen St. Paul church. [Plaintiffs] have simply alleged that it would be a
       violation of Mississippi law for [Church Defendants] to seize assets they are
       holding in trust for the [Plaintiffs] and convert these assets for their own use.

But in his March 2008 final judgment, the chancellor held that Plaintiffs’ claims required
excessive entanglement with religion, which is forbidden by the First Amendment.

        Even though the August 2007 order and the March 2008 final judgment reach
different conclusions about the nature of Plaintiffs’ suit, the two orders are not irreconcilable.
In his August 2007 order, the chancellor permitted the parties to engage in limited discovery.
He warned the parties, however, “not to read more into this opinion than what is written.”
He explained that he had no authority to second-guess hierarchical decisions, and that his
purpose in allowing discovery was limited to determining what steps were required under
canon law, and whether those steps had been followed. After a full hearing on the motion

                                                7
¶12.   Plaintiffs now appeal and raise three assignments of error: (I) whether the chancellor

erred in dismissing Plaintiffs’ claims for lack of subject matter jurisdiction; (II) whether the

chancellor erred in failing to strike Bishop Rodi’s affidavit; and (III) whether the chancellor

erred in dismissing Plaintiffs’ claims with prejudice. Because we find the first two issues

dispositive, we do not address Issue III.

                                       DISCUSSION

I.     Whether the chancellor erred in dismissing Plaintiffs’ claims for lack of subject
       matter jurisdiction.

¶13.   Subject matter jurisdiction is a threshold inquiry which must be determined before a

court may proceed to the merits. E.g., Luckett v. Miss. Wood, Inc., 481 So. 2d 288, 290

(Miss. 1985). A dismissal for lack of subject matter jurisdiction is reviewed de novo.

Robinson v. TCI/US West Commc’ns, 117 F.3d 900, 904 (5th Cir. 1997) (citing McAllister

v. Fed. Deposit Ins. Corp., 87 F.3d 762, 765 (5th Cir.1996)). Findings of fact, however, will

not be reversed if the record contains substantial evidence to support those findings. E.g., In

re Guardianship of Duckett, 991 So. 2d 1165, 1173 (Miss. 2008) (citing UHS-Qualicare,

Inc. v. Gulf Coast Cmty. Hosp., Inc., 525 So. 2d 746, 753 (Miss. 1987)).

¶14.   When a plaintiff’s allegations of jurisdiction are questioned, the plaintiff bears the

burden to prove jurisdiction by a preponderance of the evidence. Rosemound Sand & Gravel

Co. v. Lambert Sand & Gravel Co., 469 F.2d 416, 418 (5th Cir. 1972) (citing McNutt v. Gen.

Motors Acceptance Corp., 298 U.S. 178, 80 L. Ed. 1135, 56 S. Ct. 780 (1936)).



to dismiss, with further briefing by the parties, and with the benefit of the Vatican’s decree
affirming Bishop Rodi’s actions, the chancellor concluded that the court lacked jurisdiction
to hear Plaintiffs’ case.

                                               8
¶15.   Challenges to subject matter jurisdiction may be either facial or factual. Roman

Catholic Diocese v. Morrison, 905 So. 2d 1213, 1220 (Miss. 2005). “A facial attack alleges

the court lacks jurisdiction as a matter of law . . . .” Id. at 1220-21. With a facial attack,

allegations in the plaintiff’s complaint are considered true. Menchaca v. Chrysler Credit

Corp., 613 F.2d 507, 511 (5th Cir. 1980) (citing Mortensen v. First Fed. Sav. & Loan Ass’n,

549 F.2d 884, 891 (3d Cir. 1977)). A factual attack, on the other hand, “requires resolution

by the trial court of one or more factual disputes in order to determine subject matter

jurisdiction.” Morrison, 905 So. 2d at 1220-21. In a factual attack, matters outside the

pleadings, such as testimony and affidavits, are considered. Menchaca, 613 F.2d at 511.

Only those undisputed, well-pled factual allegations in the plaintiff’s complaint are accepted

as true. Morrison, 905 So. 2d at 1221. Otherwise, the plaintiff’s allegations are not presumed

true, and the court can decide issues of material fact in order to determine whether or not it

has jurisdiction. Montez v. Dep’t of the Navy, 392 F.3d 147, 149 (5th Cir. 2004); Williamson

v. Tucker, 645 F.2d 404, 412-13 (5th Cir. 1981) (in a factual Rule 12(b)(1) motion, the trial

court is free to weigh the evidence and satisfy itself that it has the power to hear the case)

(quoting Mortensen, 549 F.2d at 891). The trial court has discretion to devise some

evidentiary method for the limited purpose of deciding the jurisdictional issue. Moran v.

Kingdom of Saudi Arabia, 27 F.3d 169, 172 (5th Cir. 1994) (citations omitted); Paterson v.

Weinberger, 644 F.2d 521, 523 (5th Cir. 1981).

¶16.   The language used in Church Defendants’ motion to dismiss and their brief before this

Court suggests a facial attack, insofar as no detailed factual argument is advanced. Cf.,

Morrison, 905 So. 2d at 1221. But in support of their motion to dismiss, Church Defendants

                                              9
attached an affidavit from Bishop Rodi. Additionally, the lower court allowed the parties to

engage in limited discovery on the issue of jurisdiction. Accordingly, we construe Church

Defendants’ motion to dismiss as a factual attack.

¶17.   Plaintiffs assert that this case can be decided on neutral principles of trust and property

law; therefore, the chancellor erred in dismissing the case for lack of subject matter

jurisdiction. According to Plaintiffs, their case consists primarily of two basic issues: (1) who

possesses title to the St. Paul property and (2) what are Church Defendants’ obligations with

regard to funds donated for the rebuilding of St. Paul Church. Church Defendants contend

that “the core” of this dispute is an internal church disagreement over the decision not to

rebuild the church, and that Plaintiffs are simply masking their claims as a property dispute.

¶18.   Plaintiffs emphatically state that they do not challenge Church Defendants’ authority

to merge St. Paul Parish with Our Lady of Lourdes Parish.                They insist that their

administrative and canonical concerns were satisfied through the canonical appeal to the

Vatican. The alteration of a parish is, in fact, a matter of internal church government, which

lies at the core of ecclesiastical affairs.     See Serbian Eastern Orthodox Diocese v.

Milivojevich, 426 U.S. 696, 721, 96 S. Ct. 2372, 49 L. Ed. 2d 151 (1976); Kedroff, 344 U.S.

at 116 (religious freedom includes the “power [of religious bodies] to decide for themselves,

free from state interference, matters of church government as well as those of faith and

doctrine.”). An affidavit from William S. Skylstad, Bishop of the Roman Catholic Diocese

of Spokane, Washington, Canon 515, Section 2, states that “[i]t is only for the diocesan bishop

to erect, suppress, or alter parishes.” In the absence of fraud or collusion, our courts must

accept the decision of a hierarchical church’s highest tribunal on such matters. See Jones v.

                                               10
Wolf, 443 U.S. 595, 609 n.8, 99 S. Ct. 3020, 61 L. Ed. 2d 775 (1979) (citing Serbian Eastern

Orthodox Diocese, 426 U.S. at 709, 713 (1976)); but see Louis J. Sirico, Jr., Church Property

Disputes: Churches as Secular and Alien Institutions, 55 Fordham L. Rev. 335, 338, 348 n.61

(1986) (postulating that a civil court’s constitutional authority to consider even claims of fraud

or collusion remains an open-ended question). There is no “arbitrariness exception” which

allows civil courts to inquire whether a hierarchical church complied with its own laws and

procedures. Serbian Eastern Orthodox Diocese, 426 U.S. at 713, 715 (noting that concepts

of due process and fundamental fairness are not relevant to matters of ecclesiastical

cognizance).

¶19.   With the merger of the two parishes off-limits for our review, there are essentially two

issues for which subject matter jurisdiction must be determined. First, Plaintiffs submit that,

notwithstanding the merger, Church Defendants remain obligated to hold the St. Paul property

in trust for Plaintiffs’ benefit, and may not use or dispose of the property in any manner they

choose. Second, Plaintiffs contend that all funds raised for the rebuilding of St. Paul Church

are held in trust, and that Church Defendants may not divest those funds for any other

purpose. Plaintiffs thus seek a legal determination of whether the St. Paul property and/or the

funds donated for rebuilding efforts are held in trust, and, if so, whether Church Defendants

have breached such trust(s). Third, Plaintiffs assert a claim of intentional misrepresentation

against Father Carver. They allege that Father Carver solicited donations for the rebuilding

of the church, while having knowledge that the church would not be reopened.

       A.      Whether our courts have subject matter jurisdiction to determine whether
               the St. Paul property is held in trust.



                                               11
¶20.   States have “‘an obvious and legitimate interest in the peaceful resolution of property

disputes, and in providing a civil forum where the ownership [and control] of church property

can be determined conclusively.’” Church of God Pentecostal v. Freewill Pentecostal

Church of God, 716 So. 2d 200, 204 (Miss. 1998) (quoting Wolf, 443 U.S. at 602). A civil

court’s authority to resolve such disputes, however, is severely circumscribed by the First

Amendment. Church of God Pentecostal, 716 So. 2d at 204 (quoting Wolf, 443 U.S. at 602).

¶21.   The Religion Clauses of the First Amendment state that: “Congress shall make no law

respecting an establishment of religion, or prohibiting the free exercise thereof.” The first

clause, referred to as the Establishment Clause, has been held to command a separation of

church and state. Cutter v. Wilkinson, 544 U.S. 709, 719, 125 S. Ct. 2113, 161 L. Ed. 2d
1020 (2005); Morrison, 905 So. 2d at 1224-25. The second clause, known as the Free

Exercise Clause, “requires government respect for, and noninterference with, the religious

beliefs and practices of our Nation’s people.” 4 Cutter, 544 U.S. at 719.

¶22.   The First Amendment thus “forbids civil courts from resolving church property

disputes by inquiring into and resolving disputed issues of religious doctrine and practice.”

Church of God Pentecostal, 716 So. 2d at 204 (citing Wolf, 443 U.S. at 602). States are free

to adopt any method for adjudicating church property disputes, “‘so long as it involves no




       4
         The Mississippi Constitution affords similar protections: “no preference shall be
given by law to any religious sect or mode of worship; but the free enjoyment of all religious
sentiments and the different modes of worship shall be held sacred. The rights hereby
secured shall not be construed to justify acts of licentiousness injurious to morals or dangers
to the peace and safety of the state . . . .” Miss. Const. art. 3, § 18.

                                              12
consideration of doctrinal matters, whether the ritual and liturgy of worship or the tenets of

faith.’” Church of God Pentecostal, 716 So. 2d at 204 (quoting Wolf, 443 U.S. at 602).

¶23.   Mississippi has adopted the “neutral principles of law” approach for resolving church

property disputes. Church of God Pentecostal, 716 So. 2d at 206. The neutral-principles

approach “relies on objective, traditional concepts of trust and property law . . . .” Id. at 205.

“It calls ‘for the completely secular examination of deeds to the church property, state statutes

and existing local and general church constitutions, by-laws, canons, Books of Discipline and

the like . . . .’” Id. (quoting Protestant Episcopal Church in Diocese of N.J. v. Graves, 83
N.J. 572, 417 A.2d 19, 23 (N.J. 1980), cert. denied sub nom. Moore v. Protestant Episcopal

Church in Diocese of N.J., 449 U.S. 1131, 67 L. Ed. 2d 119, 101 S. Ct. 954 (1981)).

Religious documents must be carefully scrutinized in purely secular terms without relying on

religious precepts. Church of God Pentecostal, 716 So. 2d at 205-06 (citing Wolf, 443 U.S.

at 604). If a deed, corporate charter, or religious document incorporates religious concepts

in its provisions concerning ownership of the property, the court must defer to the authority

of the ecclesiastical body so as to avoid resolving any religious controversy. Wolf, 443 U.S.

at 604 (citing Serbian Eastern Orthodox Diocese, 426 U.S. at 709).

¶24.   Plaintiffs assert that our courts can apply neutral principles of trust law to determine

whether the St. Paul property is held in either an express or a resulting trust. Plaintiffs base

their express-trust theory on the language contained in various deeds associated with the St.

Paul property. These deeds were described in a document attached as “Exhibit A” to

Plaintiffs’ complaint. This document was drafted by Plaintiffs, and provides a summary of

the chains of title for the eight individual parcels which comprise the St. Paul property. Only

                                               13
four of the actual deeds referenced in this summary are included in the record. Church

Defendants do not appear to contest the accuracy of Plaintiffs’ summary. In their answer,

Church Defendants simply stated that the deeds themselves were the best evidence, and

denied any allegations that contradicted the actual terms of the deeds. Due to the absence of

any specific factual challenge, we accept Plaintiffs’ summary as true in describing the various

deeds and conveyances below. See Morrison, 905 So. 2d at 1221 (in a factual attack,

undisputed well-pled factual allegations of a plaintiff are accepted as true).

¶25.   St. Paul originally was established as part of the Catholic Diocese of Natchez. In

March 1849, Father Louis Marie Stanislaus Buteux acquired a parcel of real property (Parcel

1) in Pass Christian for the construction of a church.5 Father Buteux conveyed two subparcels

of this property, Parcel 1-A and Parcel 1-B, to Right Reverend William H. Elder, Bishop of

the Natchez Diocese. Plaintiffs aver that Buteux remains the owner of the remainder of Parcel

1, less Parcels 1-A, 1-B, and a third subparcel that Buteux conveyed to another individual.6

¶26.   In 1871, Rev. Peter Holton and his wife Margaret conveyed a parcel of property

(Parcel 2) to Bishop Elder.     Bishop Elder later assigned/conveyed his interests to his

successor, Right Reverend Francis Janssens, through an unrecorded document. During his

tenure, Bishop Janssens was deeded additional property (Parcel 3) from Ellen Curtis, et al.


       5
          It is unclear when St. Paul’s Church was first built. One document in the record
states that St. Paul Church was “established” in 1847. Holy Family Parish’s website
contains a history of St. Paul Parish, which references a church built in 1844 by Father
Guillame Labbe, and another church built in 1850 by Father Antoine Paul Guerard.
Plaintiffs’ complaint states that Father Buteux completed construction of the original St. Paul
Church in 1851, and that the church was formally dedicated that same year.
       6
         According to Plaintiffs, Buteux died intestate in 1873, and no will has been
probated nor has any intestate estate been opened since that time.

                                              14
Bishop Janssens eventually conveyed Parcels 1-A, 1-B, 2, and 3 to his successor, Right

Reverend Thomas Heslin. In April 1890, Bishop Heslin acquired yet another piece of

property (Parcel 4).7

¶27.   On September 7, 1905, the Natchez Diocese received its charter of incorporation.

Nearly one year later, in a deed dated May 21, 1906, Bishop Heslin conveyed all the property

that he held “in trust for said Congregations, Parishes and Missions,” to the Natchez Diocese.

Bishop Heslin conveyed the property “in fee simple, and according to the trusts provided for

in the [Natchez Diocese] charter.” The Natchez Diocese charter authorized the Diocese “to

hold the titles to all of the property, real and personal[,] belonging to the several Catholic

congregations, parishes and missions in the state of Mississippi, in trust for said

congregations, parishes and missions respectively . . . .” The charter further authorized the

Natchez Diocese “to lease, mortgage or to sell and to deal with any property of said several

congregations, parishes and missions [i]n the manner and upon the conditions prescribed by

the regulations of the Catholic Diocese of Natchez in Mississippi, relating to and governing

[unidentifiable mark] power and authority of the Bishop of Natchez in respect to conveyance

by him, by lease, mortgage or sale of said property.”

¶28.   In subsequent years, various individuals and organizations conveyed additional

property to St. Paul. On December 5, 1947, Wilfrida Margaret Gack, individually and as

executrix of the Estate of Jane E. Hill, conveyed certain land (Parcel 5) to the “Catholic




       7
           None of the actual deeds conveying Parcels 1-A, 1-B, 2, 3, and 4 are in the record.

                                               15
Diocese of Natchez in trust for St. Paul’s congregation, in Pass Christian, Mississippi.” 8 On

April 30, 1962, the St. Joseph Alumni Association conveyed property (Parcel 6) to the

Catholic Diocese of Natchez-Jackson,9 as “Trustee for St. Paul’s Congregation or Parish in

Pass Christian.”10 On December 15, 1969, Prieur James Leary, Sr., conveyed certain property

(Parcel 7) to the Natchez-Jackson Diocese.11 Finally, on September 24, 1970, Betty G. Lutz,

et al., conveyed property (Parcel 8) to the Natchez-Jackson Diocese “in Trust for the

Congregation of St. Paul’s Catholic Church, Pass Christian, Mississippi.” 12

¶29.   On March 1, 1977, the Catholic Diocese of Biloxi was established, when it was split

from the Catholic Diocese of Jackson (formerly the Catholic Diocese of Natchez-Jackson and

the Catholic Diocese of Natchez). Most Reverend Joseph L. Howze was appointed as Bishop

for the Biloxi Diocese. On June 6, 1977, Most Reverend Joseph B. Brunini, Bishop of the

Catholic Diocese of Jackson, conveyed to Bishop Howze all the property which Bishop

Brunini held “as trustee for any parish or church institution” situated in the seventeen counties




       8
         The actual deed conveying Parcel 5 is not in the record. The quoted language is
taken from Plaintiffs’ summary.
       9
         In March 1957, the Natchez Diocese amended its charter of incorporation and
changed its name to the “Catholic Diocese of Natchez-Jackson.”
       10
          The actual deed conveying Parcel 6 is not in the record. The quoted language is
taken from Plaintiffs’ summary.
       11
         On February 19, 1986, a property having the exact same description as Parcel 7
was conveyed by O. S. Montagnet, Jr., to the Bishop of the Biloxi Diocese and his
successors, in “trust for the Catholic Congregation and Parish for St. Paul’s Catholic
Church.”
       12
          The actual deed conveying Parcel 8 is not in the record. The quoted language is
taken from Plaintiffs’ summary.

                                               16
which comprised the Biloxi Diocese. Bishop Brunini conveyed this property to Bishop

Howze, “as trustee for the use and benefit of the members of each such Catholic Parish or

Congregation.” That same day, via a separate deed, all of the property within the newly

formed Biloxi Diocese which was previously owned or claimed by the Catholic Diocese of

Natchez-Jackson, was conveyed to Bishop Howze, “as trustee for the use and benefit of the

members of each Catholic Parish or Congregation” located in the seventeen counties. Bishop

Howze thus held title to essentially all Catholic Church property within the Biloxi Diocese,

whether real, personal, or mixed, as trustee for any parish or church located within the

territory.

¶30.   When Bishop Howze retired, Bishop Rodi was appointed to be his successor. In July

2001, Bishop Howze deeded his title to Bishop Rodi as “TRUSTEE for the use and benefit

of the members of each such Catholic Parish or Congregation in accordance with the Code

of Canon law of the Roman Catholic Church . . . .”

¶31.   Notably, a number of the above-referenced deeds contain language that implicates a

trust relationship. Under the neutral-principles approach, the interpretation of deeds and trusts

is precisely the type of inquiry that is permissible in our courts. Church of God Pentecostal,
716 So. 2d at 206. Nevertheless, we find subject matter jurisdiction does not exist due to

Plaintiffs’ lack of standing.

¶32.   Standing is an aspect of subject matter jurisdiction. Kirk v. Pope, 973 So. 2d 981, 990

(Miss. 2007) (citing Breeden v. Kirkpatrick & Lockhart LLP (In re The Bennett Funding

Group, Inc.), 336 F.3d 94, 102 (2d Cir. 2003)). A lack of standing “‘robs the court of




                                               17
jurisdiction to hear the case.’” Pruitt v. Hancock Med. Ctr., 942 So. 2d 797, 801 (Miss.

2006) (quoting McNair v. United States Postal Serv., 768 F.2d 730, 737 (5th Cir. 1985)).

¶33.   “Mississippi’s standing requirements are quite liberal.” Dunn v. Miss. State Dep't of

Health, 708 So. 2d 67, 70 (Miss. 1998). The general standing rule has been stated as follows:

“‘Mississippi parties have standing to sue ‘when they assert a colorable 13 interest in the

subject matter of the litigation or experience an adverse effect from the conduct of the

defendant, or as otherwise provided by law.’” City of Picayune v. S. Reg'l Corp., 916 So. 2d
510, 525 (Miss. 2005) (quoting State of Miss. v. Quitman County, 807 So. 2d 401 (Miss.

2001)). The “individual’s legal interest or entitlement to assert a claim . . . must be grounded

in some legal right recognized by law, whether by statute or by common law.” City of

Picayune, 916 So. 2d at 526. Stated another way, standing is determined by:

       [W]hether the particular plaintiff had a right to judicial enforcement of a legal
       duty of the defendant or . . . whether a party plaintiff in an action for legal relief
       can show in himself a present, existent actionable title or interest, and
       demonstrate that this right was complete at the time of the institution of the
       action.

Id. (citing Am. Book Co. v. Vandiver, 181 Miss. 518, 527, 178 So. 598, 599 (1938)). In

Canovaro v. Brothers of The Order of Hermits of St. Augustine, 326 Pa. 76, 191 A. 140

(1937), the Supreme Court of Pennsylvania was confronted with a similar set of facts.

Canovaro, 191 A. at 140. In Canovaro, the Archbishop of the Diocese of Philadelphia issued

a decree dismembering the Parish of the Church of Our Lady of Good Counsel. Id. at 142-43.

Legal title to the church property was held in the name of the Brothers of the Order of St.


       13
          “Colorable,” when used to describe a claim or action, means “appearing to be true,
valid, or right.” Black’s Law Dictionary 212 (abridged 7th ed. 2000).

                                                18
Augustine. Id. at 143. Former church members, claiming to be an unincorporated association

independent of the Roman Catholic Church, filed suit, alleging that the church and school

properties were impressed with a trust for their benefit. Id. After the lower court dismissed

their claims, the plaintiffs conceded on appeal that they were members of the Roman Catholic

faith. Id. at 143-44. The Supreme Court of Pennsylvania relied upon a recently enacted

statute to hold that plaintiffs had no property rights in the church property. Id. at 146-47. In

dictum leading to the holding, the Canovaro court found that, “[u]nder the controlling church

law . . . appellants are no longer members of the parish in which they seek to control the

property and are without standing” to maintain suit. Id. at 146. The court explained that:

       Under the church law the effect of dismemberment was to cause the parish to
       cease to exist and to transfer its members to adjoining parishes. There were no
       longer any members of the original parish. The order of dismemberment was
       binding on the parish members. Division, dismemberment or suppression of
       parishes, and the effect thereof on membership are purely ecclesiastical matters,
       dependent upon the church law as administered by the appropriate authorities
       and tribunals. The effect of the dismemberment of the parish and the transfer
       of Plaintiffs' membership therefrom to other parishes was to deprive them of all
       rights as members in the church property of the parish from which they were
       transferred. Church membership is an ecclesiastical matter, not temporal.
       There is no property right in membership, and there could be no property rights
       in lay members except through their membership in the congregation.

Id. at 145 (citations omitted) (emphasis added). Pennsylvania courts repeatedly have affirmed

this principle. Post v. Dougherty, 326 Pa. 97, 101, 191 A. 151 (1937) (stating in dictum that

“[t]he effect of the suppression of the parish was to cause the lay members to lose their

membership therein, and become members of another parish. Having lost their membership

in the parish, they have no standing.”); St. Peter's Roman Catholic Parish v. Urban

Redevelopment Auth., 394 Pa. 194, 198, 146 A.2d 724 (1958) (“a member of a parish has no



                                              19
property right in his membership or any property right in church property save as a member”);

Croatian Roman Catholic Congregation v. Wuerl, 447 Pa. Super. 208, 211, 212, 668 A.2d
1151, 1152-53 (Pa. Super. 1995) (relying upon Canovaro and Post to preclude the exercise

of jurisdiction); see also Galich v. Catholic Bishop of Chicago, 75 Ill. App. 3d 538, 546, 394
N.E.2d 572, 578 (App. Ct. Ill. 1979) (quoting Canovaro to define the extent of plaintiffs’

property rights).

¶34.   We find Canovaro and its progeny instructive for this case. The extent of Plaintiffs’

property or beneficial interest in the St. Paul property, if any, was inextricably tied to their

status as members of St. Paul Church or Parish.14 Because such church or parish no longer

exists, Plaintiffs have no standing to assert a claim for any interest they may or may not have

had in church property.

¶35.   We note one Mississippi case in which a local church within a hierarchical church

association was dissolved by hierarchical authorities, and yet its former members were

allowed to intervene in subsequent litigation over the ownership or control of church property.

Sustar v. Williams, 263 So. 2d 537, 537-40 (Miss. 1972). In Sustar, the issue of standing was


       14
          Plaintiffs assert that the St. Paul congregation—which they deem to be the true
beneficiary of the trust—still exists as an identifiable beneficiary. Plaintiffs essentially
attempt to distinguish the St. Paul congregation from the St. Paul Parish by asserting that
only the parish, not the congregation, has been extinguished. We are unpersuaded. The
terms “parish” and “congregation” have been found to be essentially interchangeable. James
A. Coriden, The Parish in Catholic Tradition, 19-20 (Paulist Press 1996) (“From the sixth
century on, however, the terminology became more uniform, with local congregations called
parishes and the larger groupings of local churches within a territory and overseen by a
bishop called dioceses . . . .”); Wuerl, 668 A.2d at 1153. Thus, neither the St. Paul Parish
nor the St. Paul congregation still exists. Rather, both have merged with the Holy Family
Parish, which has, in turn, assumed the extinct parish or congregation’s property, rights, and
obligations.

                                              20
neither raised or discussed. Sustar, 263 So. 2d 537. The former church members in that case

intervened under two statutes which allowed sixty-six-and-two-thirds percent of the

beneficiaries of a religious trust to take over and divest the mother church of trust property

if the beneficiaries determined that there existed “a deep-seated and irreconcilable”

disagreement. Id. at 539-43 (citing Miss. Code Ann. §§ 1273-01, 1273-02 (Supp. 1971)).

These statutes, however, were deemed unconstitutional, and the case was remanded. Id. at

543. It is unclear whether the former church members were permitted to remain in the suit

on remand, and, if so, on what grounds. See id. Because of its unique facts, we find Sustar

distinguishable.

¶36.   Plaintiffs alternatively suggest that the St. Paul property is subject to a resulting trust

for their benefit because some of them donated money to purchase certain parcels and to build

the current church. Yet, donors who make gifts for a specific purpose, or who make general

contributions with the intent to benefit only a certain parish, do not acquire any beneficial or

ownership interest in the assets acquired by the church. Committee of Tort Litigants v. The

Catholic Diocese of Spokane (In re The Catholic Bishop of Spokane), 329 B.R. 304, 329-30

(Bankr. E.D. Wash. 2005). Plaintiffs thus have no legally enforceable interest in the St. Paul

property, and lack standing to assert a resulting trust, as well.

¶37.   We find that Plaintiffs lack standing to assert that the St. Paul property is held in trust

for their benefit.   Accordingly, we affirm the chancellor’s finding that subject matter

jurisdiction does not exist over this particular claim.




                                               21
       B.      Whether subject matter jurisdiction exists to determine if donations made
               for the specific purpose of rebuilding the St. Paul Church are held in
               trust.15

¶38.   Plaintiffs submit that Church Defendants hold any donations made for the purpose of

rebuilding the St. Paul Church in trust. They argue that these funds were given based on

Church Defendants’ promise to rebuild the church, and that the funds may not be used for any

other purpose. They assert that Church Defendants breached their fiduciary duties by merely

contacting donors for permission to use the donors’ contributions toward a different purpose.

Plaintiffs thus seek to enjoin the diversion of the funds, and request an adjudication of

whether Church Defendants’ decisions have been fiscally irresponsible, and whether those

funds must be used in a manner mutually agreeable to them or in their best interest.

¶39.   The chancellor dismissed these particular claims based on an opinion from the

Supreme Court of North Carolina. Harris v. Matthews, 643 S.E.2d 566 (N.C. 2007). Harris

states that:

       Determining whether actions, including expenditures, by a church’s Father,
       secretary, and chairman of the Board of Trustees were proper requires an
       examination of the church’s view of the role of the Father, staff, and church
       leaders, their authority and compensation, and church management. Because
       a church’s religious doctrine and practice affect its understanding of each of
       these concepts, seeking a court’s review of the matters presented here is no


       15
          As previously stated, Plaintiffs also claim that Church Defendants hold in trust the
insurance proceeds stemming from the damage caused by Hurricane Katrina. This particular
issue is not fully developed in the briefs, and no authority is cited for such proposition.
Presumably, Plaintiffs seek to impose a constructive trust on the insurance proceeds. McNeil
v. Hester, 753 So. 2d 1057, 1064 (Miss. 2000) (“A constructive trust is a fiction of equity
created for the purpose of preventing unjust enrichment by one who holds legal title to
property which, under principles of justice and fairness, rightfully belongs to another.”)
(citing Allgood v. Allgood, 473 So. 2d 416 (Miss. 1985)). We find no basis for imposing a
constructive trust on any insurance proceeds in this case.

                                              22
        different than asking a court to determine whether a particular church’s grounds
        for membership are spiritually or doctrinally correct or whether a church’s
        charitable pursuits accord with the congregation’s beliefs. None of these issues
        can be addressed using neutral principles of law.

Id. at 571.

¶40.    Generally, civil courts may not second-guess church administrative or management

decisions, or substitute their judgment in place of the church’s. See id.; but see Bible Way

Church of Our Lord Jesus Christ of the Apostolic Faith of Washington, D.C. v. Beards, 680
A.2d 419, 428 (D.C. 1996) (stating that if a church has adopted clear, objective accounting

and reporting standards that do not implicate doctrinal decision-making in their enforcement,

then arguably a civil court can apply them). We find that the chancellor correctly determined

that our courts may not consider whether Church Defendants’ management or administrative

decisions were fiscally irresponsible, or whether those decisions were in the best interests of

parishioners. But, for the reasons set forth below, we find that the chancellor erred in

dismissing Plaintiffs’ claim(s) that Church Defendants improperly diverted designated funds.

¶41.    While churches have large, almost-unfettered discretion in their administrative

decision-making, they are not entitled to violate recognized duties or standards of conduct.

See Morrison, 905 So. 2d at 1242. Morrison recognizes a church or religious organization’s

potential liability for diverting funds which have been solicited and accepted for a particular

purpose, toward an unauthorized purpose. See id. In Morrison, in dictum, this Court stated

that:

        [E]ach cause of action asserted against a religious organization claiming First
        Amendment protection, must be evaluated according to its particular facts. For
        instance, with respect to a claim of breach of fiduciary duty, a religious
        organization might enjoy First Amendment protection from claims of failure to

                                              23
       provide a certain quantity or quality of religious instruction in exchange for
       tithes and offerings, but might not enjoy such protection from claims that it
       solicited and accepted funds to be held in trust for a specific, stated purpose,
       but spent the funds for an unauthorized purpose.

Id. (emphasis added).

¶42.   The general law of contributions has been stated to be: “Where a religious society

raises a fund by subscription for a particular purpose, it cannot divert the funds to another

purpose, and, if it abandons such purpose, the donors may reclaim their contributions.”

Columbus Cmty. Hosp., Inc. v. Califano, 614 F.2d 181, 187 (8th Cir. 1980) (quoting Barker

v. The Wardens & Vestrymen of St. Barnabas Church, 176 Neb. 327, 337, 126 N.W.2d 170,

177 (1964)); Dunaway v. First Presbyterian Church, 103 Ariz. 349, 442 P.2d 93, 95 (Ariz.

1968). This principle comports with canon law standards. Church Defendants readily

acknowledge that, under canon law, “[o]fferings given by the faithful for a certain purpose

can be applied only for that purpose,” and may not be used for any other purpose without the

donor’s consent. (quoting Canon 1267 § 3); see also 1 William W. Bassett, Religious

Organizations and the Law § 5:34 (1997).

¶43.   In Barker, St. Barnabas Church abandoned its new building project. Barker, 126
N.W.2d at 172. The executor of an estate filed suit against the Wardens and Vestrymen of

St. Barnabas Church to recover $1,000 that plaintiff’s decedent had given to the “St. Barnabas

Church New Building Fund.” Id. The decedent had signed a pledge card which delineated

the purpose and the amount of the contribution. Id. at 173. The Supreme Court of Nebraska

found that the executor had a viable legal claim where (1) money was pledged and paid

pursuant to a fund-raising drive to build a new church; (2) the plan was abandoned and the



                                             24
funds were diverted for a different purpose; (3) the plaintiff demanded that the contribution

be returned; and (4) the church refused to refund the plaintiff’s donation.16 Id. at 177.

¶44.   We find that subject matter jurisdiction exists over a claim that a religious entity

breached a fiduciary duty by improperly diverting designated funds. In order to establish a

viable claim, a plaintiff must prove certain facts. Both Morrison and Barker require that the

funds be solicited by the church. See id.; Morrison, 905 So. 2d at 1242. The donor must then

pledge his or her contribution for the solicited purpose. See Barker, 126 N.W.2d at 177;

Morrison, 905 So. 2d at 1242.

¶45.   We do not in any way suggest that Church Defendants have improperly diverted

designated funds. The only issue before us is whether our courts may exercise subject matter

jurisdiction over such claims. We simply find that a religious entity is not exempt from these

types of suits in a court of law.

       C.     Whether our courts may exercise subject matter jurisdiction over
              Plaintiffs’ intentional-misrepresentation claim against Father Carver.

¶46.   Plaintiffs allege that Father Carver made intentional misrepresentations in soliciting

contributions for the rebuilding of St. Paul. The crux of Plaintiffs’ allegation is that Father

Carver knew that the St. Paul church would be closed, but continued telling potential donors

that the church would be rebuilt.

¶47.   The cloak of religion does not shield religious institutions from civil responsibility for

fraud. Morrison, 905 So. 2d at 1237 (quoting Gen. Council on Fin. And Admin. of the


       16
        The Nebraska Supreme Court characterized the plaintiff’s claim as an action for
money had and received, rather than for breach of fiduciary duty. Barker, 126 N.W.2d at
175.

                                              25
United Methodist Church v. Superior Court, 439 U.S. 1355, 1372-73, 99 S. Ct. 35, 58 L. Ed.
2d 63 (1978)); see also U.S. v. Rasheed, 663 F.2d 843, 847 (9th Cir. 1981) (the First

Amendment does not protect fraudulent activity performed in the name of religion) (citing

Cantwell v. Connecticut, 310 U.S. 296, 306, 60 S. Ct. 900, 904, 84 L. Ed. 1213 (1940)).

Moreover, the First Amendment does not protect fraudulent statements that concern neither

religious doctrine nor practice. Bassett, Religious Organizations and the Law § 8:5, n.1

(1997) (citing Van Schaick v. Church of Scientology, 535 F. Supp. 1125 (D. Mass. 1982);

Christofferson v. Church of Scientology, 57 Or. App. 203, 644 P.2d 577 (1982)); Tilton v.

Marshall, 925 S.W.2d 672, 678-80 (Tex. 1996).

¶48.   Plaintiffs here assert a common-law tort which can be decided on neutral principles of

law without excessive entanglement in ecclesiastical affairs.            Intentional or fraudulent

misrepresentation requires:

       (1) a representation, (2) its falsity, (3) its materiality, (4) the speaker's
       knowledge of its falsity or ignorance of its truth, (5) his intent that it should be
       acted on by the hearer and in the manner reasonably contemplated, (6) the
       hearer's ignorance of its falsity, (7) his reliance on its truth, (8) his right to rely
       thereon, and (9) his consequent and proximate injury.

McCord v. Healthcare Recoveries, Inc., 960 So. 2d 399, 406 (Miss. 2007) (quoting Franklin

v. Lovitt Equip. Co., Inc., 420 So. 2d 1370, 1373 (Miss. 1982)).

¶49.   In Maffei v. Roman Catholic Archbishop of Boston, 449 Mass. 235 (2007), the

Supreme Judicial Court of Massachusetts asserted jurisdiction over claims that the Archbishop

and clergy members had misrepresented certain facts as they solicited gifts. Maffei, 449
Mass. at 251, 255-56. One group of plaintiffs asserted that they had transferred property to

the archbishop based on a priest’s oral representation that the property would “forever” be

                                                 26
used as a church. Id. at 251. When the church was closed years later, plaintiffs filed suit

requesting, in part, the imposition of a constructive trust based on fraud. Id. at 236, 251. The

Maffei court considered plaintiffs’ claim under neutral principles of law, but found the claim

to be without merit.     Id. at 251-52.    Another plaintiff asserted a claim of negligent

misrepresentation against the archbishop and a certain priest. Id. at 255-56. Similar to the

to the case before us, the plaintiff alleged that the Archbishop and priest had solicited

donations to sustain the church’s future existence, while having knowledge that the church

would soon be closed. Id. at 255-56. The Maffei court considered the merits of the claim,

but found no supporting evidence. Id. at 256.

¶50.   We find that subject matter jurisdiction exists over Plaintiffs’ claim of intentional

misrepresentation; therefore, we reverse the chancellor, and remand this issue for further

proceedings consistent with this opinion. By doing so, we do not suggest that Father Carver

did, in fact, act fraudulently. But “‘[w]hen considering a motion to dismiss, the allegations

taken in the complaint must be taken as true . . . .’” Scaggs v. GPCH-GP, Inc., 931 So. 2d
1274, 1275 (Miss. 2006) (quoting Lang v. Bay St. Louis/Waveland Sch. Dist., 764 So. 2d
1234 (Miss.1999)).

II.    Whether the chancellor erred in failing to strike Bishop Rodi’s affidavit.

¶51.   A lower court’s decision to grant or deny a motion to strike an affidavit is subject to

an abuse-of-discretion standard of review. Buchanan v. Ameristar Casino Vicksburg, Inc.,

957 So. 2d 969, 972-75 (Miss. 2007).




                                              27
¶52.   Plaintiffs allege that Bishop Rodi’s affidavit was irrelevant to the issues before the

lower court, and that it should have been stricken. They argue that the affidavit did nothing

to challenge the factual allegations in the Plaintiffs’ complaint.

¶53.   We find that the chancellor did not abuse his discretion in failing to grant Plaintiffs’

motion to strike. The chancellor did state that Bishop Rodi’s affidavit was laden with

“conclusory allegations,” and that it offered “limited probative value.” Nevertheless, the

affidavit was not wholly without value or relevance. The affidavit sought to clarify the nature

of the case by referencing applicable provisions of canon law. Its purpose was not to

challenge Plaintiffs’ factual claims, but to show that the chancery court lacked subject matter

jurisdiction to hear Plaintiffs’ case.

                                         CONCLUSION

¶54.   We affirm the chancellor’s finding that subject matter jurisdiction does not exist over

Plaintiffs’ claim that the St. Paul property is held in trust.       Likewise, we affirm the

chancellor’s decision not to strike Bishop Rodi’s affidavit. We reverse, however, the

chancellor’s dismissal of Plaintiffs’ breach-of-fiduciary-duty claim for the diversion of

designated funds, as well as their intentional-misrepresentation claim against Father Carver.

We remand these two claims for further proceedings consistent with this opinion. On remand,

the chancellor retains the discretion to order an accounting, contingent upon the facts

presented. See Miss. Ins. Guar. Ass'n v. Miss. Cas. Ins. Co., 947 So. 2d 865, 876-77 (Miss.

2006) (chancellor’s decision to grant or deny a request for an accounting is subject to an

abuse-of-discretion standard of review); RE/Max Real Estate Partners., Inc. v. Lindsley, 840
So. 2d 709, 712 (Miss. 2003) (To be entitled to an equitable accounting, a party must show:

                                              28
“(1) the need of discovery, (2) the complicated character of the accounts, and (3) the existence

of a fiduciary or trust relation.”) (citing Henry v. Donovan, 148 Miss. 278, 114 So. 482, 484

(1927)).

¶55.   AFFIRMED IN PART; REVERSED AND REMANDED IN PART.

     CARLSON, P.J., DICKINSON, LAMAR, KITCHENS, CHANDLER AND
PIERCE, JJ., CONCUR. RANDOLPH, J., CONCURS IN PART AND IN RESULT
WITH SEPARATE WRITTEN OPINION JOINED IN PART BY PIERCE, J.
GRAVES, P.J., NOT PARTICIPATING.

       RANDOLPH, JUSTICE, CONCURRING IN PART AND IN RESULT:

¶56.   I concur with the Majority’s result, but not with the finding that the plaintiffs’ lack of

standing prohibits this Court from exercising subject matter jurisdiction. I conclude that this

Court’s inquiry into whether the St. Paul property is held in trust, vel non, is constitutionally

prohibited. Our forefathers condemned such an exercise via the Free Exercise Clause of the

First Amendment. See U.S. Const. amend. I. That clause clearly precludes governmental

intrusion into ecclesiastical disputes. The appropriate forum for resolution of such disputes

is an ecclesiastical court, thus, no appeal should lie in a secular court. As this dispute is

between various parishioners and the Catholic Diocese of Biloxi, Inc., the appropriate

jurisdictional venue lies in the Roman Catholic Church’s ecclesiastical tribunals, which

already have ruled adversely to the parishioners’ claims. Appeal of that verdict then rests with

the Bishop of Rome, the Pope, then ultimately to the “Creator” whom our forefathers referred

to as “the Supreme Judge of the world.” See Declaration of Independence ¶ 32.




                                               29
¶57.   I concur with Section B of the Majority Opinion, which finds that the chancery court

does have subject matter jurisdiction over a claim for breach of fiduciary duty regarding an

alleged diversion of monies designated for a particular purpose.

       PIERCE, J., JOINS THIS OPINION IN PART.




                                            30